Citation Nr: 0109944	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-05 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
Department of Veterans Affairs (VA) compensation benefits, in 
excess of the monthly amount of $150. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service

Claimant represented by:	None


WITNESS AT HEARING ON APPEAL

Claimant


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
Special Apportionment Decision of the Atlanta, Georgia 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO granted apportionment of $150 of the veteran's 
disability compensation to the veteran's spouse.  The 
claimant disagreed and appealed this award.  The veteran has 
not indicated any disagreement.  However, the RO complied 
with the simultaneously contested claims procedures in this 
case.   


FINDINGS OF FACT

1.  The veteran has been awarded a 100 percent schedular 
disability evaluation for his right hemiparesis of 
significant degree due to residuals of multiple sclerosis, 
special monthly compensation for aid and attendance, special 
monthly compensation on the account of the loss of use of one 
hand and one foot, special housing assistance, and 
entitlement to automobile and adaptive equipment.

2.  The claimant and the veteran were married in June 1985.  
There is no divorce decree of record.

3.  An apportionment of the veteran's compensation benefits 
in the amount of $150 per month was awarded to the claimant 
in October 1999, effective July 1, 1999.

4.  The evidence does not establish that there is a 
demonstrable need of apportionment in excess of $150 due to 
financial hardship on the part of the veteran's spouse.  


CONCLUSION OF LAW

The requirements for an increased apportioned share of the 
veteran's VA disability compensation benefits in excess of 
$150 have not been met.  38 U.S.C.A. § 5307 (West 1991); 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), Pub. L. No. 106-475 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 3.102, 3.450, 3.451 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board finds that 
the RO has met its duty to assist the claimant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the claimant was given notice of the 
information necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant financial information 
from both the claimant and the veteran.  In fact, at the RO 
hearing, the hearing officer provided the claimant with the 
necessary documents to submit new information relevant to her 
claim.  

The record reflects that the veteran is service-connected for 
right hemiparesis of significant degree due to residuals of 
multiple sclerosis, evaluated as 100 percent disabling, and 
receives special monthly compensation for aid and attendance, 
special monthly compensation on the account of the loss of 
use of one hand and one foot, special housing assistance, and 
entitlement to automobile and adaptive equipment.  The 
claimant, the veteran's spouse, and the veteran were married 
in June 1985.  The claimant reported that the veteran had 
filed for divorce, but that she was contesting the divorce.  
Moreover, the veteran, in a July 2000 status of dependents 
questionnaire, reported that he was married to the claimant.  

In June 1999, the claimant filed a claim for apportionment of 
the veteran's disability compensation.  She reported that she 
no longer resided with the veteran, that the veteran received 
income from both VA and Social Security, and the veteran did 
not provide any monetary support.  In September 1999, the 
claimant reported that she received approximately $937 in net 
income every two weeks (approximately $1873 per month) and 
that her expenses totaled $1779 per month including $354 in 
trailer and lot rent, $280 in utilities, as well as food, 
medical, and transportation expenses, and installment 
contract debts.  Evidence of record revealed that the veteran 
was in receipt of $2342 in VA benefits which included income 
for a dependent spouse.  

Following the receipt of this information, the RO advised the 
veteran of the claimant's request, and asked him to provide 
financial and personal information to assist in determining 
whether an apportionment of the veteran's benefits to the 
claimant was warranted.  No response was received.  In an 
October 1999 special apportionment decision, apportionment in 
the amount of $150 per month was granted.  

In November 1999, the claimant contended that the 
apportionment award of $150 was not enough as she was on 
medical leave and unable to work.  At a February 2000 
hearing, she testified that she had returned to work but that 
her adult son had become ill and she now had to support him.  
She also reported major car repair bills.  She requested that 
she receive approximately 25 percent of the veteran's VA 
disability.  In a February 2000 statement, the claimant did 
not report any change in income, but noted that her total 
expenses increased to approximately $3226, which included 
$200 for car maintenance, $60 for lawn care, $200 for 
clothing, $150 for personal care, $250 for food, $50 for 
vacations, and medical and personal care as well as 
attorney's fees for her son totaling $365.  She stated that 
her son was claiming Social Security disability as he was 
unable to work.  Additionally, in her revised financial 
report, she did not include the $150 she received from the 
VA.  By adding the VA apportionment to the claimant's 
recently reported income, the Board finds that her monthly 
net income totaled approximately $2024.  There was no 
evidence that the claimant's son was currently residing with 
her or that he was receiving Social Security benefits.  
Evidence of record indicated that the veteran was receiving 
VA compensation in the amount of $2397 less the $150 
withheld.  

After the receipt of this information, the RO again advised 
the veteran of the claimant's request for an increase in 
apportionment, and asked him to provide financial and 
personal information to assist in determining whether an 
increase in apportionment of the veteran's benefits to the 
claimant was warranted.  The veteran did not respond.  Upon 
review, the RO determined that an increase in apportionment 
was not warranted.

Under applicable criteria, all or any part of the 
compensation payable on account of the veteran may be 
apportioned, if the veteran is not living with his wife, and 
a claim for apportionment is filed for the spouse.  38 
U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 3.450, 3.452 (2000).  
Pursuant to 38 C.F.R. § 3.453, rates of apportionment of 
disability compensation will be determined under 38 C.F.R. § 
3.451.  The provisions of § 3.451 hold that, where hardship 
is shown to exist, an apportionment of the veteran's benefits 
may be made on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
person in interest.

In determining the basis for apportionment, consideration 
will be given such factors as the amount of VA benefits 
payable, other resources and income of the veteran and those 
dependents on whose behalf apportionment is claimed, and 
special needs of the veteran, his or her dependents, and the 
apportionment claimants.  The amount apportioned should 
generally be consistent with the total number of dependents 
involved.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her, while apportionment of less than 20 percent of 
his benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451 (2000).

Upon review, the Board notes that the claimant, at the time 
of the claim for apportionment, reported total monthly net 
income of approximately $1873 and total monthly expenses of 
approximately $1779.  After the award of VA apportionment of 
$150, the claimant's net monthly income would total 
approximately $2024.  Subsequently, the claimant reported 
that she had been on medical leave and unable to work for a 
period of time and amended her reported expenses.  The 
amended expenses totaled approximately $3226, an increase of 
$1500 from her previous financial report dated 6 months 
prior.  According to her list of expenses, some of these were 
attributable to the care of her adult son, while others were 
due to increased car maintenance ($200), clothing ($200), 
food for one person ($250), increased personal care ($150), 
vacations ($50), and additional debt.  In the Board's view, 
some of these expenses including personal care for herself, 
food for herself, clothing and car maintenance expenses 
appear to be somewhat exaggerated in light of the appellant's 
report filed six months earlier reflecting a substantially 
smaller cost on several items, with no explanation for the 
substantial increase.  Moreover, some of these expenses, 
including those for vacations and installment contract debt, 
are expenses beyond the basic necessities.  These expenses 
are discretionary; and thus, beyond the scope of purpose of 
the provisions of VA apportionment.  

Additionally, although the claimant reported that her adult 
son has a medical condition requiring her care and support, 
there is no evidence to show that he was currently residing 
with the claimant, and during her personal hearing she 
indicated he was not residing with her.  As noted previously, 
the claimant was given notice and the opportunity to provide 
additional financial information or other relevant 
information in support of her claim.  Other than a list of 
increased expenses, no other evidence was received.

Although the veteran did not respond the RO's request for 
income and expense information, the basic fact remains that 
the veteran is permanently and totally disabled due to 
multiple sclerosis, requires aid and attendance with no real 
prospect of supplementing his monthly income in a reliable 
way, and his resources appear to be fixed.  Additionally, the 
Board notes that although the $150 apportioned amount is 
equal to approximately 6.5 percent of the veteran's income, 
it is more than the $114 per month in disability compensation 
that the veteran receives for a dependent.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increase in the 
apportionment of the veteran's disability compensation in 
excess of $150.
 

ORDER

Entitlement to an increase in the apportionment of the 
veteran's disability compensation in excess of $150 is 
denied.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

